  Case 18-12173      Doc 33   Filed 02/27/20 Entered 02/27/20 12:11:50               Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )                BK No.:     18-12173
Karla J Schneck                             )
                                            )                Chapter: 13
                                            )
                                                             Honorable Donald R. Cassling
                                            )
                                            )
              Debtor(s)                     )

         ORDER GRATING MOTION TO VACATE PAYROLL CONTROL ORDER

       Upon Motion of the Debtor, no responsive pleading having been filed or objection within the
time required, IT IS HEREBY ORDERED:

   The Debtor's Motion to Vacate Payroll Order is granted.




                                                        Enter:


                                                                  Honorable Donald R. Cassling
Dated: February 27, 2020                                          United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
